DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/3/20.
Claims 1-8 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/3/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komuta (U.S. Pub. No. 20130250298 A1), in view of Kim (U.S. Pub. No. 20100091302 A1).

Regarding to claim 1:

1. Komuta teach an alignment inspection apparatus (Komuta Fig. 20 [0061] the measuring section 60 has a camera to capture images and can also process images and function as an end (length) measurement system. Measuring section 60 has some mechanism for image capturing of the alignment marks) for an electrode assembly comprising a laminate in which a first separator, (Komuta [0027] the present disclosure describes an inspection and alignment apparatus for semiconductor devices, especially laminated or stacked devices. Komuta [0087] the inspection apparatus (semiconductor manufacturing device) 100 is an apparatus that laminates [separates] a prescribed number of the semiconductor elements (semiconductor chips) 10 and inspects the semiconductor device 200.  The first plane (upper surface 10a) has multiple metal electrodes 12 and at least one first alignment mark 11a that comes in contact with the first and second sides in the vicinity of corners (vertices) that are formed by the first and second sides 10x and 10y)
an internal electrode, a second separator, and an upper electrode are sequentially laminated, the alignment inspection apparatus comprising: (Komuta Fig. 8 [0067] the alignment mark 11b on the solder bump side 10b of the upper chip and the alignment mark 11a of the metallic electrode on upper surface 10a of the lower chip 

Komuta do not explicitly teach a camera unit disposed above a central portion of the electrode assembly to photograph and inspect the electrode assembly; and side lights at an oblique angle to an upper surface of the electrode assembly, the side lights irradiating light onto each of both ends of the upper electrode, which are symmetrical to each other with respect to the central portion of the electrode assembly. 

However Kim teach a camera unit disposed above a central portion of the electrode assembly to photograph and inspect the electrode assembly; and (Kim [0026] FIG. 1 and FIG. 2, an apparatus for measuring three-dimensional shape by using multi-wavelength according to an exemplary embodiment of the present invention includes a transfer stage 10, a first projector 20, a second projector 30, a camera unit 40 and a control unit 50. Kim [0034] The camera unit 40 is disposed over the transfer stage 10 to take a first pattern image that is generated when the first pattern light is reflected by the measurement object 1 and a second pattern image that is generated when the second pattern light is reflected by the measurement object 1, sequentially. 
side lights at an oblique angle to an upper surface of the electrode assembly, the side lights irradiating light onto each of both ends of the upper electrode, (Kim FIG. 1 [0028] The first projector 20 is disposed over and to the side of the transfer stage 10. The first projector 20 emits a first pattern light having a first equivalent wavelength toward the measurement object 1 in a first direction. The first projector 20 includes an illuminating unit 21, a first grating unit 22 and a condenser lens 23) which are symmetrical to each other with respect to the central portion of the electrode assembly. (Kim FIG. 1 [0031] the second projector 30 is disposed over and to the side of the transfer stage 10 such that the second projector 30 is opposite to the first 
projector 20. The second projector 30 emits a second pattern light having a second equivalent wavelength that is different from the first equivalent wavelength toward the measurement object 1 in a second direction)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Komuta, further incorporating Kim in video/camera technology. One would be motivated to do so, to incorporate a camera unit disposed above a central portion of the electrode assembly to photograph and inspect the electrode assembly. This functionality will improve user satisfaction.


Regarding to claim 3:

3. Komuta teach the alignment inspection apparatus of claim 1, further comprising a controller measuring an alignment state (Komuta [0032] the alignment of the alignment marks of the second and third die is determined and recorded. This may be repeated for multiple die stacked one atop the other. Then, using the alignment (or misalignment) information, the positioning of the holder or of the die being located on the holder or an underlying die is changed, so as to affect better alignment in the next stack of die to be formed) of the electrode assembly through photographed information of the electrode assembly observed through the camera. (Komuta [0046] FIGS. 10A and 10B when the center line 11a-1 of the alignment mark 11a of the semiconductor chip 10-3 matches the center line 11b-1 of the alignment mark 11b of the semiconductor chip 10-4, the solder bumps 13 of the semiconductor chip 10-4 are properly aligned with the metal electrodes 12 of the semiconductor chip 10-3. Komuta [0061] the measuring section 60 has a camera to capture images and can also process images and function as an end (length) measurement system. Measuring section 60 has some mechanism for image capturing of the alignment marks)

Regarding to claim 4:

4. Komuta teach the alignment inspection apparatus of claim 3, wherein the controller measures a distance between one end of an internal electrode tab and one end of the upper electrode of the electrode assembly. (Komuta [0077] 
[0078] Next, the control section 30 determines the center position of each alignment mark and, thus, derives position information of the x-axis direction or the y-axis direction)

Regarding to claim 5:

5. Komuta teach an alignment inspection method for an electrode assembly through the alignment inspection apparatus of claim 1, the alignment inspection method comprising: (Komuta Fig. 20 [0061] the measuring section 60 has a camera to capture images and can also process images and function as an end (length) measurement system. Measuring section 60 has some mechanism for image capturing of the alignment marks)

Komuta do not explicitly teach an upper light irradiation step of obliquely irradiating light onto each of both ends of the electrode assembly, which are symmetrical to each other with respect to a central portion of the electrode assembly, by using the side light; and a photographing step of photographing the electrode assembly through the camera disposed above the central portion of the electrode assembly.

However Kim teach an upper light irradiation step of obliquely irradiating light onto each of both ends of the electrode assembly, which are symmetrical to each other with respect to a central portion of the electrode assembly, by using the side light; and (Kim FIG. 1 [0028] The first projector 20 is disposed over and to the side of the transfer stage 10. The first projector 20 emits a first pattern light having a first equivalent wavelength toward the measurement object 1 in a first direction. The first projector 20 includes an illuminating unit 21, a first grating unit 22 and a condenser lens 23. Kim FIG. 1 [0031] the second projector 30 is disposed over and to the side of the transfer stage 10 such that the second projector 30 is opposite to the first projector 20. The second projector 30 emits a second pattern light having a second equivalent wavelength that is different from the first equivalent wavelength toward the measurement object 1 in a second direction)
a photographing step of photographing the electrode assembly through the camera disposed above the central portion of the electrode assembly. (Kim [0034] The camera unit 40 is disposed over the transfer stage 10 to take a first pattern image that is generated when the first pattern light is reflected by the measurement object 1 and a second pattern image that is generated when the second pattern light is reflected by the measurement object 1, sequentially. The camera unit 40 taking the first pattern image and the second pattern image includes a filter 41, an image forming lens 42 and a camera 43)

Regarding to claim 6:

6. Komuta teach the alignment inspection method of claim 5, further comprising (Komuta Fig. 20 [0061] the measuring section 60 has a camera to capture images and can also process images and function as an end (length) measurement system. Measuring section 60 has some mechanism for image capturing of the alignment marks)
to allow the controller to measure a distance between one end of an internal electrode tab and one end of an upper electrode. (Komuta [0077] the control section 30 calculates the respective distance (gap) between the upper surface 10a of the semiconductor chip 10-1 and the bottom surface 10b of the semiconductor chip 10-2 (between I and II); between the upper surface 10a of the semiconductor chip 10-2 and the bottom surface 10b of the semiconductor chip 10-3 (between III and IV); and between the upper surface 10a of the semiconductor chip 10-3 and the bottom surface 10b of the semiconductor chip 10-3 (between V and VI). [0078] Next, the control section 30 determines the center position of each alignment mark and, thus, derives position information of the x-axis direction or the y-axis direction)

Komuta do not explicitly teach a measurement step of transmitting information observed through the camera to the controller.

a measurement step of transmitting information observed through the camera to the controller (Kim [0036] the control unit 50 controls the first projector 20 and the second projector 30, respectively such that the first pattern light or the second pattern light is irradiated onto the measurement object 1 in the first direction or in the second direction, and the control unit 50 receives the first pattern image or the second pattern image corresponding to and the first pattern light or the second pattern light, which is taken by the camera unit 40, to measure the three-dimensional shape of the measurement object 1)

Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komuta (U.S. Pub. No. 20130250298 A1), in view of Kim (U.S. Pub. No. 20100091302 A1), further in view of Raghu (U.S. Pub. No. 10346969 B1).

Regarding to claim 2:

2. Komuta teach the alignment inspection apparatus of claim 1, electrode assembly (Komuta Fig. 8 [0067] the alignment mark 11b on the solder bump side 10b of the upper chip and the alignment mark 11a of the metallic electrode on upper surface 10a of the lower chip are imaged, and the coordinates for the stage 20 and the holding section 50 are determined. Next, the semiconductor chips 10 are stacked based on the positioning coordinates. When a temporary correction value is derived in step S1006 that is described later, the control section 30 uses this correction value to correct the 

Komuta do not explicitly teach further comprising a low light disposed below the assembly to irradiate light onto a bottom surface of the assembly.

However Raghu teach further comprising a low light (Raghu Fig. 1A col. 2 line 55-60 Referring to FIGS. 1A and 1B, views of aspects of one system for detecting surface flaws using computer vision are shown. As is shown in FIG. 1A, the system 100 includes an imaging system 110 having a subject mount 130, a pair of imaging devices 140-1, 140-2 (e.g., digital cameras) and a pair of light sources 150-1, 150-2) disposed below the assembly to irradiate light onto a bottom surface of the assembly. (Raghu Fig. 1A col. 3 line 6-19 the subject 135 may be positioned and/or oriented within the fields of view of the imaging devices 140-1, 140-2 using one or more systems or components that are not exclusively limited to imaging or inspection operations. For example, where the subject 135 is a propeller or another aspect of an aerial vehicle (e.g., a frame, a control surface), the aerial vehicle may be positioned at the imaging system 110 in a manner that causes the subject 135 to be positioned and/or aligned in a desired manner within the fields of view of the imaging devices 140-1, 140-2. In some embodiments, the imaging devices 140-1, 140-2 may capture images of the subject 135 as the subject 135 is stationary or rotating, e.g., at normal operating speeds)



Regarding to claim 7:

7. Komuta teach an alignment inspection method for an electrode assembly through the alignment inspection apparatus of claim 1, the alignment inspection method comprising: (Komuta Fig. 20 [0061] the measuring section 60 has a camera to capture images and can also process images and function as an end (length) measurement system. Measuring section 60 has some mechanism for image capturing of the alignment marks)

Komuta do not explicitly teach an upper light irradiation step of obliquely irradiating light onto each of both ends of the electrode assembly, which are symmetrical to each other with respect to a central portion of the electrode assembly, by using the side light: a lower light irradiation step of irradiating light onto a bottom surface of the electrode assembly by using a lower light; and a photographing step of photographing the electrode assembly through the camera disposed above the central portion of the electrode assembly.

However Kim teach an upper light irradiation step of obliquely irradiating light onto each of both ends of the electrode assembly, which are symmetrical to each other with respect to a central portion of the electrode assembly, by using the side light: (Kim FIG. 1 [0028] The first projector 20 is disposed over and to the side of the transfer stage 10. The first projector 20 emits a first pattern light having a first equivalent wavelength toward the measurement object 1 in a first direction. The first projector 20 includes an illuminating unit 21, a first grating unit 22 and a condenser lens 23. Kim FIG. 1 [0031] the second projector 30 is disposed over and to the side of the transfer stage 10 such that the second projector 30 is opposite to the first projector 20. The second projector 30 emits a second pattern light having a second equivalent wavelength that is different from the first equivalent wavelength toward the measurement object 1 in a second direction)
a photographing step of photographing the electrode assembly through the camera disposed above the central portion of the electrode assembly. (Kim [0034] The camera unit 40 is disposed over the transfer stage 10 to take a first pattern image that is generated when the first pattern light is reflected by the measurement object 1 and a second pattern image that is generated when the second pattern light is reflected by the measurement object 1, sequentially. The camera unit 40 taking the first pattern image and the second pattern image includes a filter 41, an image forming lens 42 and a camera 43)

a lower light irradiation step of irradiating light (Raghu Fig. 1A col. 2 line 55-60 Referring to FIGS. 1A and 1B, views of aspects of one system for detecting surface flaws using computer vision are shown. As is shown in FIG. 1A, the system 100 includes an imaging system 110 having a subject mount 130, a pair of imaging devices 140-1, 140-2 (e.g., digital cameras) and a pair of light sources 150-1, 150-2) onto a bottom surface of the electrode assembly by using a lower light; and (Raghu Fig. 1A col. 3 line 6-19 the subject 135 may be positioned and/or oriented within the fields of view of the imaging devices 140-1, 140-2 using one or more systems or components that are not exclusively limited to imaging or inspection operations. For example, where the subject 135 is a propeller or another aspect of an aerial vehicle (e.g., a frame, a control surface), the aerial vehicle may be positioned at the imaging system 110 in a manner that causes the subject 135 to be positioned and/or aligned in a desired manner within the fields of view of the imaging devices 140-1, 140-2. In some embodiments, the imaging devices 140-1, 140-2 may capture images of the subject 135 as the subject 135 is stationary or rotating, e.g., at normal operating speeds)

Regarding to claim 8:

8. Komuta teach the alignment inspection method of claim 7, further comprising (Komuta Fig. 20 [0061] the measuring section 60 has a camera to capture images and can also process images and function as an end (length) measurement system. 
to allow the controller to measure a distance between one end of an internal electrode, which is projected to the second separator by the lower light, and one end of upper electrode. (Komuta [0077] the control section 30 calculates the respective distance (gap) between the upper surface 10a of the semiconductor chip 10-1 and the bottom surface 10b of the semiconductor chip 10-2 (between I and II); between the upper surface 10a of the semiconductor chip 10-2 and the bottom surface 10b of the semiconductor chip 10-3 (between III and IV); and between the upper surface 10a of the semiconductor chip 10-3 and the bottom surface 10b of the semiconductor chip 10-3 (between V and VI). [0078] Next, the control section 30 determines the center position of each alignment mark and, thus, derives position information of the x-axis direction or the y-axis direction)

Komuta do not explicitly teach a measurement step of transmitting information observed through the camera to the controller

However Kim teach a measurement step of transmitting information observed through the camera to the controller (Kim [0036] the control unit 50 controls the first projector 20 and the second projector 30, respectively such that the first pattern light or the second pattern light is irradiated onto the measurement object 1 in the first direction or in the second direction, and the control unit 50 receives the first pattern image or the second pattern image corresponding to and the first pattern light or the second pattern 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482